Piggott, Jr., P.J., and Pine, J.
(dissenting). We respectfully dissent. In our view, plaintiff is entitled to coverage under the policy of insurance issued by defendant. When plaintiff, the general contractor on the project, contracted with subcontractor M.S. Olender & Sons (Olender) to perform framing work on the project, it insisted that it be named as an additional insured on Olender’s insurance policy in order to be covered under that policy in the event of an accident such as occurred here. When two of Olender’s employees fell from a height, were injured and brought actions against plaintiff pursuant to Labor Law § 240 (1), plaintiff accordingly turned the claims over to defendant. This is so common a practice that it is governed by its own rule, i.e., the antisubrogation rule (see generally North Star Reins. Corp. v Continental Ins. Co., 82 NY2d 281, 294-295 [1993]). Pursuant to the antisubrogation rule, an insurer “has no right of subrogation against its own insured for a claim arising from the very risk for which the insured was covered” (id. at 294). Thus, defendant must undertake, under the policy, to defend each insured under its policy unless coverage is excluded under the terms of the policy. The policy exclusion at issue here states:
“8. We do not pay for:
“a. bodily injury to an employee of an insured if it occurs in the course of employment * * *.
“Exclusion 8. applies where the insured is liable either as an employer or in any other capacity; or there is an obligation to fully or partially reimburse a third person for damages arising out of paragraph
8.a. * * * above * * *” (italics added).
Defendant maintains, and the majority agrees, that the above exclusion, which expressly applies to bodily injury to an employee of an insured, in actuality applies to bodily injury to an employee of any insured. We cannot agree. Defendant has *809separate and distinct obligations to Olender as the primary insured and to plaintiff as the additional insured under the separability of insureds doctrine (see Greaves v Public Serv. Mut Ins. Co., 5 NY2d 120, 124-125 [1959]; Morgan v Greater N.Y. Taxpayers Mut. Ins. Assn., 305 NY 243, 247-248 [1953]). “[A]n additional although unnamed insured * * * [is] to be treated as if [it has] a separate policy” in determining the applicability of an exclusion (Greaves, 5 NY2d at 125). Thus, the obligations of defendant to plaintiff, as the additional insured, must be considered separately from its obligations to Olender, as the named insured (see BMW Fin. Servs. v Hassan, 273 AD2d 428, 429 [2000], lv denied 95 NY2d 767 [2000]). Here, the policy excludes coverage for bodily injuries sustained by “an employee of an insured.” Applying the aforementioned principles and reading that exclusion as if the policy had been issued separately to plaintiff, we conclude that the injuries were not sustained by “an employee of an insured” for the simple reason that, here, the injured persons were not in fact employees of plaintiff. That interpretation properly construes the language of the policy and is consistent with the fact that plaintiff insisted that it be named as an additional insured on Olender’s insurance policy as well as the fact that Olender agreed to do so. Were that not the case, plaintiff would not be barred by the antisubrogation rule from seeking recovery from Olender and, indeed, could commence a third-party action against Olender for contribution and/or indemnification — the precise scenario that the parties sought to avoid by having plaintiff named as an additional insured.
In our view, the majority’s reliance on Consolidated Edison Co. of N.Y. v United Coastal Ins. Co. (216 AD2d 137 [1995], lv denied 87 NY2d 808 [1996]) and Tardy v Morgan Guar. Trust Co. of N.Y. (213 AD2d 296 [1995]) is misplaced. Those cases both involved a policy exclusion for “bodily injury to any employee of any named insured” (Consolidated Edison Co. of N.Y., 216 AD2d at 137 [emphasis added]; Tardy, 213 AD2d at 296 [emphasis added]). The phrases “any named insured,” “any insured” and “an insured,” as well as the phrase “the insured” (see e.g. Ramirez v United States Fid. & Guar. Co., 133 AD2d 146, 148 [1987]) have distinct meanings, particularly when viewed in light of the severability of insureds doctrine. The majority also relies on the decision of the First Department in Moleon v Kreisler Borg Florman Gen. Constr. Co. (304 AD2d 337 [2003]), a case that appears to construe the above phrases as synonyms. We would decline to follow it.
In any event, we further note that the policy exclusion refers *810to “bodily injury to an employee of an insured if it occurs in the course of employment” yet then recites that “[e]xclusion 8. applies where the insured is liable either as an employer or in any other capacity” (italics added). Given our view that those phrases have precise meanings, the conflicting use of the terms “an insured” and “the insured” within the same exclusion leads us to conclude that the language is ambiguous as a matter of law. Thus, the language must be construed against defendant, as the drafter of the policy, and plaintiff therefore is entitled to coverage on that basis as well (see Westview Assoc. v Guaranty Natl. Ins. Co., 95 NY2d 334, 339 [2000]). Thus, we would reverse the order, grant plaintiffs motion, grant judgment in favor of plaintiff declaring that defendant must defend and indemnify it in the underlying actions and deny defendant’s cross motion. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.